     Case 6:20-cv-00705-AA               Document 1    Filed 04/29/20    Page 1 of 13




Megan E. Glor, OSB No. 930178
Email: megan@meganglor.com
John C. Shaw, OSB No. 065086
Email: john@meganglor.com
Megan E. Glor, Attorneys at Law, PC
707 NE Knott Street, Suite 101
Portland, OR 97212
Telephone: (503) 223-7400
Facsimile: (503) 751-2071

Attorneys for Plaintiff




                    IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF OREGON

                                        EUGENE DIVISION



RILEY BOYLE,                                          Case No. 6:20-cv-705

                          Plaintiff,                  COMPLAINT
                                                      (Employee Retirement Income
               v.                                     Security Act of 1974, 29 U.S.C. § 1132(a))

LEGACY HEALTH PLAN NO. 504,

                          Defendant.




                            I.         JURISDICTION AND VENUE

                                              1.

       Plaintiff.​ ​ At all times material, Plaintiff Riley Boyle was a dependent of an


COMPLAINT - Page 1 of 13
      Case 6:20-cv-00705-AA         Document 1      Filed 04/29/20     Page 2 of 13




employee of Legacy Health and a participant in Legacy Health Plan No. 504 (“The

Plan”). Plaintiff was diagnosed with both mental illness and substance use disorder.

From August 2017 through June 2018, when she was a minor, Plaintiff sought and

received treatment for these severe illnesses at New Haven Residential Treatment Center,

a licensed residential treatment center (“RTC”) located in Utah. Although The Plan

covers medically necessary RTC services to treat mental and substance use illnesses, The

Plan, through Defendants, denied all coverage provided by New Haven to Plaintiff and

denied Plaintiff’s appeals of the denials of coverage in violation of the terms of The Plan

and the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001, et seq.

(“ERISA”).

                                             2.

        Legacy Health Plan No. 504. ​Legacy Health Plan No. 504 is an employee

welfare benefit plan under ERISA, 29 U.S.C. § 1002(1). The Plan includes a component

plan identified as the Medical Plan, which at all times material provided health coverage

for Plaintiff.

                                             3.

        Legacy Health. ​Defendant Legacy Health is a health care system located in

Multnomah County, Oregon, serving Oregon and Southwest Washington. Legacy Health

is the “Plan Sponsor” and “Plan Administrator” of The Plan and a fiduciary under

ERISA.

                                             4.



COMPLAINT - Page 2 of 13
      Case 6:20-cv-00705-AA             Document 1   Filed 04/29/20    Page 3 of 13




       PacificSource.​ The Plan’s health benefits claims are administered by Defendant

PacificSource Health Plans (“PacificSource”), which is owned by Defendant Legacy

Health. PacificSource answers benefit questions, makes benefit decisions, pays claims,

and processes appeals under The Plan and in that capacity is a fiduciary under ERISA.

PacificSource is located in Lane County, Oregon.

                         II.          JURISDICTION AND VENUE

                                              5.

       Jurisdiction of this Court arises pursuant to ERISA, 29 U.S.C. § 1001, ​et seq.,​ 29

U.S.C. § 1132(a)(1)(B), (3) and (e)(1).

                                              6.

       Venue is proper under 29 U.S.C. § 1132(e)(2) because,​ inter alia,​ a defendant

resides or may be found in this district.

                                              7.

       In conformity with 29 U.S.C. §1132(h), Plaintiff has served this Complaint by

Certified Mail on the Secretary of Labor and the Secretary of Treasury.

                               III.    NATURE OF THE CASE

                                              8.

       This is an ERISA-governed case regarding the denial of medically necessary

residential mental health benefits to Plaintiff by Defendants, PacificSource Health Plans,

Legacy Health Plan No. 504​ a​ nd Legacy Health (hereinafter collectively referred to as

“Defendants”).



COMPLAINT - Page 3 of 13
      Case 6:20-cv-00705-AA          Document 1       Filed 04/29/20      Page 4 of 13




                                              9.

       Defendants denied all coverage of Plaintiff’s medically necessary mental health

treatment at New Haven, falsely asserting that “[s]ervices rendered by nonparticipating

providers and facilities are not a covered benefit on this plan.” Plaintiff appealed,

showing Defendants’ statement was incorrect according to the Plan’s express terms and

submitted additional evidence showing her treatment at New Haven was medically

necessary. Defendants did not respond to, assess or refute Plaintiff’s showing that the

services provided by New Haven were covered or that her treatment at New Haven was

medically necessary. Rather, Defendants asserted in denying Plaintiff’s appeal that

“Cedar Hills Hospital, Portland, OR is a qualified in-network facility for Legacy

Employee Health Plan and can provide treatment for this member’s diagnosis” and

upheld its claim denial. Plaintiff appealed a second time, explaining that “Cedar Hills

Hospital, Portland Oregon does not provide services for patient[s] 18 years or under” and

that “[t]here is no inpatient residential treatment in the Portland area that addresses

trauma, addiction, and depression for people under the age of 18.” Defendants denied

Plaintiff’s second appeal without addressing or refuting these assertions or naming a

single facility in the state of Oregon that was both qualified to treat Plaintiff and an

in-network facility under The Plan Legacy Employee Health Plan.

                                             10.

       Under a ​de novo​ review or under a review for abuse of discretion, Defendants’

denial of coverage of Plaintiff’s medically necessary mental health treatment at New



COMPLAINT - Page 4 of 13
        Case 6:20-cv-00705-AA        Document 1       Filed 04/29/20     Page 5 of 13




Haven was in error and an abuse of discretion. This Court should order coverage of

Plaintiff’s treatment by New Haven, consistent with the terms and conditions of The

Plan.

                            IV.     STATEMENT OF FACTS

                                             11.

         At all times material, Plaintiff received her health coverage through her mother,

an employee of Legacy Health. As a result, Plaintiff is an ERISA beneficiary under The

Plan. As a beneficiary, she is entitled to the health benefits set forth in The Plan.

                                             12.

         The Plan provides coverage for Plaintiff’s medically necessary mental illness

treatment services, including residential treatment delivered in a facility licensed to

provide such care in accordance with the Plan. ​See​ Appendix A, pp. 24, 31, 38.

                                             13.

         In late 2016, Plaintiff began experiencing worsening mental health symptoms and,

upon the advice of appropriate experts, was provided inpatient and outpatient psychiatric

treatment.

                                             14.

         In February 2017, based upon worsening of Plaintiff’s psychiatric symptoms and

an attempted suicide and upon the advice of appropriate experts, Plaintiff was admitted

(for the second time) to the pediatric inpatient psychiatric unit of Unity Hospital,

Portland, Oregon.



COMPLAINT - Page 5 of 13
     Case 6:20-cv-00705-AA         Document 1       Filed 04/29/20     Page 6 of 13




                                            15.

       Upon her return home after discharge from Unity, Plaintiff suffered increasing

mental health symptoms, increased her use of illicit drugs, and misused prescribed drugs,

despite receiving continued outpatient mental health treatment.

                                            16.

       Upon the advice of appropriate experts, Plaintiff was enrolled in and admitted to

New Vision Wilderness Therapy, Bend, Oregon, from June 2 through August 15, 2017.

                                            17.

       Upon the advice of appropriate experts, Plaintiff was admitted to New Haven

Residential Treatment Center, Spanish Fork, Utah (“New Haven”), on or about August

18, 2017, and remained at and received treatment provided by New Haven until June 8,

2018, when she was discharged to her home.

                                            18.

       Plaintiff’s mother contacted PacificSource numerous times beginning in or about

August 2017 to inquire how to request coverage for Plaintiff’s treatment at New Haven.

PacificSource thwarted these efforts to obtain coverage, asserting that such a request

would not be approved and would be futile.

                                            19.

       Subsequently, a request for coverage was submitted on Plaintiff’s behalf to

PacificSource, which PacificSource denied by issuance of various Explanation of Benefit

notices. In January 2018, PacificSource, on behalf of The Plan, issued a



COMPLAINT - Page 6 of 13
      Case 6:20-cv-00705-AA          Document 1      Filed 04/29/20     Page 7 of 13




“Preauthorization Determination Notice” denying coverage. PacificSource falsely

asserted as the “Explanation” for its denial decision: “Services rendered by

nonparticipating providers and facilities are not a covered benefit on this plan.”

                                            20.

       On or about July 23, 2018, Plaintiff, through a representative, submitted a

“level-one appeal” of The Plan’s medical claim denial. The appeal established, ​inter alia,​

that The Plan does cover “[s]ervices rendered by nonparticipating providers and

facilities” under certain conditions, including as provided through The Plan’s “Out Of

Network Coverage Exception” provision, which states in pertinent part: “If PacificSource

determined a requested covered service is medically necessary and not available from a

Legacy + Network provider or facility, the service is paid at a minimum of 80 percent

and subject to the out-of-pocket maximum.” The appeal also explained why Plaintiff’s

treatment at New Haven was medically necessary.

                                            21.

       By letter dated August 23, 2018, PacificSource, on behalf of The Plan, denied

Plaintiff’s level-one appeal, asserting:

       The summary plan document which the subscriber's employer has with
       PacificSource provides for out-of-network exceptions for medically
       necessary services only when the service is not available from a Legacy +
       Network provider.

       This case was presented to the PacificSource Medical Grievance
       Committee (MGC) for discussion and determination August 08, 2018. The
       decision-making member of the MGC is a Physician Consultant Board
       Certified in Family Practice Medicine.

       ...The MGC noted that an out-of-network exception was requested for

COMPLAINT - Page 7 of 13
        Case 6:20-cv-00705-AA        Document 1       Filed 04/29/20    Page 8 of 13




         mental health (MH) residential (RES) treatment at New Haven Residential
         Treatment Center, Spanish Fork, UT for admission 08/18/2017. The MGC
         determined that Cedar Hills Hospital, Portland, OR is a qualified
         in-network facility for Legacy Employee Health Plan and can provide
         treatment for this member’s diagnosis. The MGC let stand the original
         determination of non-approval of an out-of-network exception.

PacificSource’s letter did not address or refute Plaintiff’s showing that her treatment at

New Haven was medically necessary.

                                             22.

         By letter dated December 6, 2018, Plaintiff’s mother, on behalf of Plaintiff,

submitted a second-level appeal of PacificSource’s claim denial, explaining, ​inter alia​,

“This claim should not have been denied because Cedar Hills Hospital, Portland Oregon

does not provide services for patient[s] 18 years or under” and that “There is no inpatient

residential treatment in the Portland area that addresses trauma, addiction, and depression

for people under the age of 18. We had to send her to New Haven or we may have lost

her.”

                                             23.

         By letter dated January 28, 2019, PacificSource, on behalf of the The Plan, denied

Plaintiff’s second-level appeal, asserting in pertinent part:

         The summary plan document which the subscriber's employer has with
         PacificSource provides for out-of-network exceptions for medically
         necessary services ONLY when the service is not available from a Legacy
         + Network provider.

         This case was presented to a Physician Consultant for discussion and
         determination January 23, 2019. The Physician Consultant is Board
         Certified in Internal Medicine & Nephrology. The Physician Consultant
         reviewed the available medical records, the correspondence submitted, the
         group contract provisions, and the applicable procedures and coverage

COMPLAINT - Page 8 of 13
     Case 6:20-cv-00705-AA          Document 1       Filed 04/29/20    Page 9 of 13




       criteria.

       The Physician Consultant noted that an out-of-network exception was
       requested for treatment of mental health issues by New Haven Residential
       Treatment Center. The Physician Consultant determined that there are
       in-network qualified residential treatment centers who can provide
       treatment for this member’s diagnosis. The Physician Consultant let stand
       the original determination of non-approval of an out-of-network
       exception.

The Plan did not refute, or even address, Plaintiff’s assertions that “Cedar Hills Hospital,

Portland Oregon does not provide services for patient[s] 18 years or under” and “There is

no inpatient residential treatment in the Portland area that addresses trauma, addiction,

and depression for people under the age of 18.”

                                            24.

       ERISA’s “full and fair” review regulation, 29 C.F.R. § 2560.503-1(c), precluded

The Plan from requiring that Plaintiff complete more than two levels of non-litigation

appeal. The regulation provides in pertinent part:

       Group health plans. ​The claims procedures of a group health plan will be
       deemed to be reasonable only if​, in addition to complying with the
       requirements of paragraph (b) of this section -

                                            ***

           (2) ​The claims procedures do not contain any provision, and are not
           administered in a way, that requires a claimant to file more than two
           appeals of an adverse benefit determination prior to bringing a civil
           action under section 502(a) of the Act​;

(bold in original, underscoring added).

                                            25.

       Upon submission of the second-level appeal dated December 6, 2018, Plaintiff


COMPLAINT - Page 9 of 13
     Case 6:20-cv-00705-AA           Document 1       Filed 04/29/20      Page 10 of 13




exhausted The Plan’s two levels of mandatory appeal pursuant to the regulation.

                                              26.

        ERISA’s “full and fair review” regulation, 29 C.F.R. § 2560.503-1(j), expressly

required The Plan to inform Plaintiff that she had the right to file a civil action in its

January 28, 2019, notification of benefit determination on review, which denied

Plaintiff’s second-level, final mandatory appeal on review. The regulation states:

        (j) ​Manner and content of notification of benefit determination on
        review. ​The plan administrator shall provide a claimant with written or
        electronic ​notification of a plan’s benefit determination on review​...​In the
        case of an adverse benefit determination, the notification shall set forth, in
        a manner calculated to be understood by the claimant​ -

                                              ***

            (4)
                  (i) A statement describing any voluntary appeal procedures offered
                  by the plan...and ​a statement of the claimant’s right to bring an
                  action under section 502(a) of the Act​;

(underscoring added; bold in original).

                                              27.

        The Plan failed to inform Plaintiff that she had the right to file a civil action in its

January 28, 2019, notification of benefit determination on review, in violation of the

ERISA “full and fair review” regulation, 29 C.F.R. § 2560.503-1(j).

                                              28.

        The Plan also misleadingly asserted in its January 28, 2019 letter: “Members may

be entitled to appeal the determination in this case. Please refer to the “Understanding

Your Appeal Rights” enclosure for information on your option to further appeal this


COMPLAINT - Page 10 of 13
     Case 6:20-cv-00705-AA         Document 1       Filed 04/29/20     Page 11 of 13




decision.”

                                            29.

       The Plan’s omission of the fact Plaintiff had the right to file a civil action and The

Plan’s vague statement Plaintiff “may be entitled to appeal” in its January 28, 2019 was

misleading. The statements misleadingly suggested Plaintiff’s best and/or only recourse

was to pursue further non-litigation review. By letter dated March 6, 2019, Plaintiff’s

mother, on Plaintiff’s behalf, submitted a request for external review of The Plan’s denial

decision. By letter dated May 31, 2019, PacificSource, on behalf of The Plan, informed

Plaintiff that, “Upon independent review the reviewer finds that the previous adverse

determination/adverse determinations should be: Upheld (Agree).”

                                            30.

       Plaintiff has completed all steps required prior to the filing of this Complaint

under The Plan and ERISA, pursuant to 29 U.S.C. § 1133.

                                    V.      CLAIMS

          FIRST CLAIM -- FOR BENEFITS AND ENFORCEMENT
      OF RIGHTS UNDER ERISA § 502(A)(1)(B), 29 U.S.C. § 1132(A)(1)(B)

                                            31.

       Plaintiff realleges paragraphs 1 through 30, above.

                                            32.

       ERISA § 502(a)(1)(B), 29 U.S.C. § 1132(a)(1)(B), authorizes Plaintiff to recover

benefits under the terms of The Plan.

                                            33.


COMPLAINT - Page 11 of 13
     Case 6:20-cv-00705-AA         Document 1     Filed 04/29/20     Page 12 of 13




       By denying Plaintiff’s claim and benefits under The Plan, Defendants have

violated and continue to violate ERISA § 502(a)(1)(B), 29 U.S.C. § 1132 (a)(1)(B).

                                           34.

       As the result of Defendants’ denial of coverage of the benefits due and owing

Plaintiff under the terms of The Plan, Plaintiff has been damaged in the gross amount of

$153,848.

                                 REQUEST FOR RELIEF

       WHEREFORE​, Plaintiff prays that she recover judgment in her favor and

against The Plan for an Order:

 (1) Approving and requiring Defendants to approve and provide coverage under The

      Plan for Plaintiff’s Residential Treatment at New Haven from her admission on or

      about August 18, 2017 through her discharge on or about June 8, 2018, pursuant to

      ERISA § 502(a)(1)(B), 29 U.S.C. § 1132(a)(1)(B);

 (2) Ordering Defendants to reimburse and pay Plaintiff the monies expended on her

      behalf in the amount of $153,848 for the treatment Plaintiff received at New

      Haven from on or about August 18, 2017 through on or about June 8, 2018,

      pursuant to ERISA § 502(a)(1)(B), 29 U.S.C. § 1132(a)(1)(B);

 (3) Ordering Defendants to pay prejudgment interest pursuant to ERISA §

      502(a)(1)(B), 29 U.S.C. § 1132(a)(1)(B);

 (4) Ordering Defendants to pay Plaintiff’s attorney fees and costs, pursuant to ERISA

      § 502(g), 29 U.S.C. § 1132(g)(1); and



COMPLAINT - Page 12 of 13
    Case 6:20-cv-00705-AA         Document 1       Filed 04/29/20     Page 13 of 13




 (5) Ordering other and further equitable relief in favor of Plaintiff and against

     Defendants pursuant to ERISA, § 502(a), 29 U.S.C. § 502(a), as this Court deems

     just and proper.

DATED: April __, 2020.

                                             s/ Megan E. Glor
                                             Megan E. Glor, OSB No. 930178
                                             Megan E. Glor, Attorneys at Law
                                             707 NE Knott Street, Suite 101
                                             Portland, OR 97266
                                             Phone: (503) 223-7400
                                             Fax: (503) 751-2071
                                             Attorney for Plaintiff




COMPLAINT - Page 13 of 13
